Per Curiam,.

We are of opinion that the plaintiffs have no right to become parties to the indenture, the six months having expired before they made application for that purpose. The property is assigned, through the trustees, to the creditors who executed the instrument seasonably. Public notice was given, so that all the creditors might have an opportunity of sharing in *419the trust fund. The plaintiffs had an agent in Boston who had control of this particular demand, and they must have had notice of the assignment.1

Bill dismissed.


 See Battles v. Folies, 21 Pick. 239; De Caters v. Le Ray De Chaumont, 2 Paige, 490; Holmes v. Love, 3 Barn. & Cressw. 242; Coe v. Hutton, 1 Serg. & Rawle, 398. See also St. 1838, c. 163.